Citation Nr: 0942472	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for residuals of cyst 
removal from the right cheek near the corner of the mouth, 
currently evaluated as non-compensable, with a separate 10 
percent disability rating for mottling and cobblestoning of 
the right inner buccal membrane, and a separate 10 percent 
disability rating for difficulties with speaking, chewing, 
swallowing, and drooling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals of cyst removal from the right cheek near the 
corner of the mouth and assigned a noncompensable evaluation, 
effective September 4, 2001.  In a June 2009 rating decision, 
the RO assigned a separate 10 percent evaluation for mottling 
and cobblestoning of the right inner buccal membrane, 
effective September 4, 2001; and another separate 10 percent 
evaluation for difficulties speaking, chewing, swallowing, 
and drooling, effective September 4, 2001.

In May 2005, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  When this claim was 
originally before the Board in May 2007 and December 2008, it 
was remanded for further development.  


FINDINGS OF FACT

1.  At no point during the pendency of this appeal has the 
Veteran's residual scar from an in-service cyst removal from 
the right cheek near the corner of the mouth resulted in more 
than slight disfigurement.  

2.  Since August 30, 2002, the Veteran's residual scar from 
an in-service cyst removal from the right cheek near the 
corner of the mouth has not resulted in any of the 
characteristics of disfigurement, gross distortion of any 
feature, or visible/palpable tissue loss.  

3.  The 10 percent disability rating currently in effect for 
mottling and cobblestoning of the Veteran's scar of the 
buccal membrane is the maximum schedular rating for an 
unstable scar.
 
4.  The Veteran's scar of the buccal membrane is painful.  

5.  The Veteran's paresthesia of the facial cranial nerve, 
which causes difficulties with speaking, chewing, swallowing, 
and drooling, is manifested by no more than moderate 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating under 
Diagnostic Code 7800 for residuals of a cyst removal from the 
right cheek near the corner of the mouth have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.114, 4.118, Diagnostic Code (DC) 7800 (2002) and (2008).

2.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for an unstable scar. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.118, DC 7803 (2002) and (2008).

3.  The criteria for a separate 10 percent disability rating 
for a superficial scar that is painful on examination have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.118, DC 7804 (2002) and (2008).

4.  The criteria for the assignment of a rating higher than 
10 percent for the Veteran's service-connected difficulties 
with speaking, chewing, swallowing, and drooling, rated by 
analogy to paralysis dependent upon loss of motor function of 
the tongue, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
(West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.124a, DC 8212 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
residuals of cyst removal from the right cheek, near the 
corner of the mouth.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in 
October 2001 before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has obtained the 
Veteran's VA and private treatment records and provided him 
with three VA examinations.  The duty to assist has therefore 
been satisfied and there is no reasonable possibility that 
any further assistance to the Veteran by VA would be capable 
of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.

II.  Increased Rating

The Veteran filed a claim for service connection for scar 
tissue on the inside of his mouth in September 2001.  He was 
initially granted service connection for residuals of cyst 
removal from the right cheek near the corner of the mouth in 
September 2003 and was assigned a non-compensable disability 
rating under DC 7800, effective September 4, 2001, the day 
his claim was received.  Subsequently, in a June 2009 rating 
decision, the Veteran was assigned a separate 10 percent 
evaluation for mottling and cobblestoning of the right inner 
buccal membrane, and another separate 10 percent evaluation 
for difficulties speaking, chewing, swallowing, and drooling, 
effective September 4, 2001.  The Veteran disagrees with this 
assignment and contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  However, as discussed below, because 
the level of impairment associated with the Veteran's 
residuals of cyst removal from the right cheek has been 
relatively stable throughout the appeal period, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable in 
this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
The United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of, or overlapping with, the symptomatology of the other 
conditions.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

A.  Factual History

The Veteran was afforded a VA examination in August 2003.  At 
the outset, the examiner indicated that the Veteran's claims 
file was not available for review, but he did note the 
Veteran's reported history regarding the scar inside of his 
mouth.  In this regard, the Veteran reported that an infected 
cyst was removed from the inside of his right cheek, close to 
the corner of his mouth, during service, and indicated that 
the residual scar on the inside of his mouth occasionally 
caused irritation and intermittent bleeding when he bit down 
on it while chewing.  The Veteran denied any other complaints 
related to his scar.  

Upon examination of the face, the examiner reported that he 
did not see any deforming scars.  Upon examination of the 
mouth and buccal mucosa of the right cheek, the examiner 
reported that there was a 1/4 centimeter contracted scar close 
to the corner of the mouth that was not bleeding; he reported 
that there were no other mouth abnormalities.  Based on this 
examination, the examiner diagnosed the Veteran with a 
residual scar of the buccal mucosa due to the surgical 
excision of an infected cyst.  

In May 2004, a VA doctor noted that the Veteran underwent 
oral surgery in 1970 to remove benign cysts with recurrent 
hypertrophied tissue and reported that the Veteran now 
continuously bit this area when chewing.  The Veteran 
requested evaluation of this condition, stating that it 
interfered with chewing; he was referred to an Ear Nose and 
Throat (ENT) doctor.  

In an August 2004 letter, Dr. Jennifer Wingate reported that 
the Veteran was seen regarding his scar tissue.  Dr. Wingate 
noted the Veteran's reports that, over the past 34 years, his 
scar seemed to be growing and pulling certain areas of his 
face, deepening the crease on the right side of his face.  
She also noted that the Veteran picked at the scar, often bit 
it, and pushed on it with his tongue.  Dr. Wingate reported 
that the Veteran had to wipe the right corner of his mouth 
quite often because spittle leaked very easily.  Upon 
examination, Dr. Wingate stated that the buccal mucosa 
revealed one centimeter of a rubbery, lobular mass with a 
small fissure in the right anterior buccal mucosa near the 
angle of the mouth.  She pointed out that there was a slight 
decrease in muscle tone of the right orbicularis aureus, 
which was more likely the cause of the deepening of his 
crease and pulling of his face on that side.  Based on her 
examination, Dr. Wingate diagnosed the Veteran with a 
hypertrophic buccal scar with fissure and chronic weakness to 
the right orbicularis aureus muscles, and recommended surgery 
to remove the right buccal lesion, which the Veteran refused.    

During follow-up treatment in October 2004, a VA doctor noted 
that the Veteran had been seen by Dr. Wingate in August 2004 
regarding his scar tissue on the right buccal mucosa, and 
indicated that the Veteran still did not wish to undergo 
surgery.  

During treatment with Dr. Wingate in November 2004, the 
Veteran indicated that he had a right oral cavity scar that 
was bothering him, and right facial paresthesia in the fifth 
cranial nerve (V2) along the right nasolabial fold, both of 
which had been persistent since a 1970 surgery.  Dr. Wingate 
noted that the Veteran's nasolabial fold was deeper on the 
right than the left, and the Veteran indicated that there was 
an area approximately 5 centimeters long and 2 centimeters 
wide along the fold that was numb.  Dr. Wingate also noted 
that the Veteran had a scar in his oral cavity just inside 
the lip on the right (approximately 2 centimeters behind the 
right oral commissure), which was well-healed, approximately 
1.5 centimeters long and 1.5 to 2 centimeters wide, with no 
ulceration or tenderness.  The oral cavity was reportedly 
otherwise normal.  Dr. Wingate diagnosed the Veteran with 
paresthesia on the distribution of V2 in a 5 by 2 centimeter 
area on the right nasolabial fold and a right intraoral 
buccal scar approximately 1.5 centimeters long by 0.5 
centimeters wide.      

In January 2005, the Veteran requested that his oral scar of 
the right buccal mucosa be recorded in his VA treatment 
notes.  In this regard, the doctor reported that the Veteran 
was seen by Dr. Wingate in November, when he was diagnosed 
with paresthesia of the facial nerve at a 5 by 2 centimeter 
area on the right nasolacrimal fold and a right intraoral 
buccal scar approximately 1.5 by 0.5 centimeters.      

In compliance with the Board's May 2007 remand instructions, 
the Veteran was afforded a VA examination of his scar in 
March 2008.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
folder.  The examiner discussed the Veteran's pertinent 
history, noting that his scar had previously been evaluated 
in August 2003 and that the Veteran reported that the scar 
had since increased in size and was causing facial deformity, 
problems chewing and eating, and recurrent bites over the 
scar area that resulted in swelling of the affected area.  
The Veteran denied having pain or tenderness in the scar 
area, although he stated that he had swelling once a week 
associated with significant pain after biting the area 
surrounding the scar.  

The examiner reported that the Veteran's scar of the right 
oral mucosa was 1.5 centimeters in length and 1.5 centimeters 
in width; adhered to the underlying tissue; caused decreased 
light touch over the right nasolabial fold with normal muscle 
tone; caused no ulceration or breakdown over the scar; caused 
underlying tissue loss of 1 centimeter; and had induration 
and inflexibility.  The examiner stated that there was no 
tenderness on palpation, but noted that the scar resulted in 
limitation of motion/function insofar as the scar limited the 
mouth opening.  The examiner also noted that the scar was 
prone to recurrent injury from biting and resulted in 
disfigurement of the head, face, or neck insofar as the 
depressed scar caused protrusion of the surrounding tissue of 
the cheek.  The examiner reported that there was no 
discoloration.  Based on his examination, he diagnosed the 
Veteran with right cheek cyst removal with residuals 
including limited mouth opening, decreased light touch over 
the right nasolabial fold, and facial asymmetry, with no 
muscle impairment.  

The Veteran was afforded another VA examination in February 
2009.  At the outset of the examination report, the examiner 
indicated that he had reviewed the Veteran's claims folder.  
The examiner noted that the Veteran's current symptoms 
included difficulty chewing and speaking, mouth pain, and 
pain in and around the right buccal scar, and reported that 
there was disfigurement/a disfiguring scar of the face that 
moderately interfered with speech and mastication.  The 
Veteran reported that he had increased drooling from the 
right side of his mouth and stated that the scar interfered 
with speech and chewing.  

Upon examination, the examiner stated that the Veteran's 
right buccal membrane was mottled pink and yellow, and stated 
that the surface was uneven with islands above the 
surrounding area giving a cobblestone appearance that covered 
most of the right buccal mucus membrane starting 1.2 
centimeters from the vermillion line at the angle of the 
mouth and extending back 5 centimeters.  The examiner 
reported that the area of the right buccal mucus membrane 
that was involved with the scar was 5 centimeters from front 
to back and 6 centimeters from top to bottom.  He also 
reported that the right nasolabial fold was deeper than the 
left nasolabial fold; that there was reduced retraction of 
the right angle of the mouth with a grimace; and that his 
major impairments from the mouth problem were difficulty 
speaking, chewing, swallowing, drooling, and frequent biting 
of the inside of his right buccal mucosa, which crowded 
against the teeth due to scarring on the mucosal surface and 
submucosal lumps of soft tissue with bands of scar tissue.  

Based on his examination, the February 2009 examiner 
diagnosed the Veteran with progressive unusual scarring and 
distortion of the right cheek, status post right Caldwell-Luc 
surgery and nasal polypectomy surgery with residual buccal 
scarring that caused recurrent painful biting, hypoesthesia 
and right facial distortion, and difficulty talking, chewing, 
and drooling. 




B.  DC 7800

As noted above, the Veteran's residual scar from cyst removal 
of the right cheek has been assigned a noncompensable 
evaluation under 38 C.F.R. 4.118, DC 7800.  

During the pendency of the Veteran's appeal, the schedular 
criteria by which skin disabilities are rated changed.  See 
67 Fed. Reg. 49590 (July 31, 2002) (effective August 30, 
2002).  The Board notes that the criteria for rating skin 
disabilities were again revised, effective October 23, 2008.  
See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. 
§ 4.118, DCs 7800 to 7805 (2009).  However, because the 
amended regulations apply only to claims received by VA on or 
after October 23, 2008, that version of the scar regulations 
will not be applied here.  See id.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the Veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply both 
the former and the revised versions of the regulations for 
the periods prior and subsequent to the regulatory changes, 
but an effective date based on the revised criteria may be no 
earlier than the dates of the changes.  VA thus must consider 
the claim pursuant to the former and revised regulations 
during this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Prior to August 30, 2002, DC 7800, which rated disfiguring 
scars of the head, face, or neck, provided for a 
noncompensable rating where there was slight disfigurement; a 
10 percent rating where there was moderate disfigurement; a 
30 percent rating where there was severe disfigurement, 
especially if the scar produced a marked and unsightly 
deformity of the eyelids, lips, or auricles; and a 50 percent 
rating where there was complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, DC 7800 (2002).  
The schedule of ratings, does not define the terms 
"slight," "moderate," and "severe;" rather than applying 
a mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2002).

Under the new schedular criteria, DC 7800, which rates 
disfigurement of the head, face, or neck, provides for a 10 
percent rating where there is one characteristic of 
disfigurement; a 30 percent rating when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement; a 50 percent rating 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features, or; with four or five characteristics of 
disfigurement; and, an 80 percent rating is provided when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement. 38 C.F.R. § 4.118, DC 7800 (2008).

The eight characteristics of disfigurement for purposes of 
evaluation under § 4.118 are (1) a scar of 5 or more inches 
(13 or more cm.) in length; (2) a scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) the surface contour 
of a scar is elevated or depressed on palpation; (4) the scar 
is adherent to underlying tissue; (5) the skin is hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); (6) the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) the underlying soft tissue is 
missing in an area exceeding six square inches (39 sq. cm.); 
and (8) the skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 
DC 7800, Note 1 (2008). 

The Board finds that a compensable rating is not warranted 
under either the old or new DC 7800.  Considering the old 
rating criteria, there is no evidence indicating that the 
Veteran has more than a slight deformity of the face as a 
result of his scar of the buccal membrane.  Moreover, the 
scar does not involve the eyelids, lips, or auricles, and 
does not cause repugnant deformity of one side of the face or 
bilateral disfigurement.  Rather, the scar itself is inside 
of the Veteran's mouth, and is therefore not visible or 
noticeable.  The only visible deformity resulting from the 
scar inside of the Veteran's right cheek is a somewhat deeper 
nasolabial fold on the right side and a slightly more 
protruding right cheek, resulting in asymmetry of the cheeks.  
See Dr. Wingate's August 2004 letter and the March 2008 VA 
examination report.  As such, there is no simply no evidence 
of more than a slight deformity of the face as a result of 
the Veteran's buccal membrane scar, and accordingly, the scar 
does not meet the criteria for a compensable rating under the 
old DC 7800.  

Turning now to the new rating criteria, since August 30, 
2002, the Veteran's scar has not resulted in any of the 
characteristics of disfigurement, as listed above.  Although 
the Board acknowledges that the Veteran's scar is at least 
0.6 centimeters wide, is depressed on palpation, and is 
adherent to the underlying tissue, because the scar itself is 
not visible, these characteristics are not disfiguring.  
Again, the only visible deformity resulting from the scar 
inside of the Veteran's mouth on the right cheek is a 
somewhat deeper nasolabial fold on the right side and a 
slightly more protruding right cheek, resulting in asymmetry 
of the cheeks.  Significantly, although the Veteran does have 
asymmetry of a paired set of features, this asymmetry is not 
associated with any visible or palpable tissue loss, the 
criteria for a compensable rating for under the new DC 7800 
is not warranted.  

Because the evidence fails to establish a compensable rating 
under either the old or new DC 7800, the Veteran's claim for 
an increased rating for his residuals of cyst removal from 
the right cheek under this diagnostic code is denied. 


C.  DC 7803

The mottling and cobblestoning of the Veteran's scar of the 
right inner buccal membrane has been assigned a separate 10 
percent disability rating under 38 C.F.R. § 4.118, DC 7803.  
As noted above, during the pendency of the Veteran's appeal, 
the schedular criteria for the evaluation of skin 
disabilities was revised, effective August 30, 2002.




Under the old criteria, effective prior to August 30, 2002, 
the maximum, and indeed, the only rating for a superficial 
scar that was poorly nourished, with repeated ulceration, was 
10 percent.  38 C.F.R. § 4.118, DC 7803 (2002).  

Effective August 30, 2002, the maximum, and indeed, the only 
rating for a superficial, unstable scar, is 10 percent.  38 
C.F.R. § 4.118, DC 7803 (2008).  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1) 
(2008).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (2) (2008). 

Because the mottling and cobblestoning of the Veteran's scar 
of the right inner buccal membrane has been assigned the 
maximum available schedular rating under 38 C.F.R. § 4.118, 
DC 7803, no increase is available to the Veteran under this 
code.  Accordingly, with regard to DC 7803, the law, not the 
facts are dispositive, and the claim is denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


D.  DC 7804

As noted above, a Veteran can receive separate disability 
ratings for different problems or residuals of an injury as 
long as the separate ratings are not for the "same 
disability" or the "same manifestation" (i.e., the 
symptomatology for any one of the conditions is not 
duplicative of, or overlapping with, the symptomatology of 
the other conditions).  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  

Under 38 C.F.R. § 4.118, DC 7804 (2002) and (2008), a 10 
percent rating is available for superficial scars that are 
painful on examination.  In this regard, the Board notes that 
the February 2009 VA examination report reveals that the 
Veteran's scar was painful on examination.  Accordingly, a 
separate 10 percent rating is warranted under 38 C.F.R. § 
4.118, DC 7804.  




E.  DC 8212

The Board notes that VA may consider other analogous rating 
criteria if warranted under the facts and circumstances of a 
case.  See 38 C.F.R. § 4.20 (stating that when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous).  Specifically, 
evaluation of a service-connected disability in accordance 
with schedular criteria that closely pertain to an analogous 
disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted.  Id.  

In the present case, the RO determined, and the Board agrees, 
that the most closely analogous diagnostic code pertaining to 
the Veteran's difficulties with speaking, chewing, 
swallowing, and drooling, is 38 C.F.R. § 4.124a, DC 8212, 
which pertains to paralysis and is dependent upon loss of 
motor function of the tongue.  38 C.F.R. § 4.124a, DC 8212, 
Note.  Under DC 8212, a rating of 10 percent is assigned for 
incomplete moderate paralysis; a rating of 30 percent is 
assigned for severe incomplete paralysis; and a rating of 50 
percent is assigned for complete paralysis.  As noted above, 
the schedule of ratings does not define the terms 
"moderate" and "severe;" rather than applying a mechanical 
formula to make a determination, the Board evaluates all of 
the evidence such that decisions are "equitable and just." 
38 C.F.R. § 4.6 (2009).  The term "incomplete paralysis," 
with respect to nerve injuries, indicates a degree of loss or 
impaired function substantially less than the type pictured 
for "complete paralysis" given with each nerve, whether due 
to the varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a, Note.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See id.

The Veteran's difficulties with speaking, chewing, 
swallowing, and drooling have been assigned a separate 10 
percent disability rating under 38 C.F.R. § 4.124a, DC 8212.  




The Board notes that, in November 2004, the Veteran reported 
having numbness in an area approximately 5 centimeters long 
and 2 centimeters wide along the nasolabial fold and Dr. 
Wingate diagnosed him with paresthesia (i.e., numbness and/or 
tingling) of the facial nerve along the right nasolabial 
fold.  Additionally, the March 2008 examiner reported that 
the Veteran had decreased light touch over the right 
nasolabial fold.  As such, the evidence of record indicates 
that the involvement of the Veteran's facial nerve is wholly 
sensory, causing numbness around the affected area, but 
resulting in no paralysis of the face or the facial nerve.  
Because the Board finds no evidence of severe incomplete 
paralysis or complete paralysis, as required for a rating in 
excess of 10 percent under DC 8212, the Board finds that the 
10 percent disability rating currently in effect for the 
Veteran's difficulties with speaking, chewing, swallowing, 
and drooling is appropriate.   


F.  Other Diagnostic Codes

The Board has considered the applicability of 38 C.F.R. § 
4.118, DC 7801 and DC 7802, which rate scars other than those 
of the head, face, and neck.  However, because the Veteran's 
scar is of the face, these codes are inapplicable.  

The Board has also considered limitation of function of the 
affected part under 38 C.F.R. § 4.118, DC 7805, which in this 
case, would be the mouth.  In this regard, the Board notes 
the March 2008 examiner reported that the Veteran had 
limitation of motion/function insofar as the scar limited the 
mouth opening, and the February 2009 examiner reported that 
the Veteran's major impairments from his mouth problem 
included difficulty speaking, chewing, swallowing, and 
drooling.  However, as discussed above, the Veteran is 
currently in receipt of a separate 10 percent disability 
rating for his difficulties with speaking, chewing, 
swallowing, and drooling, under 38 C.F.R. § 4.124a, DC 8212.  
As such, to assign a separate rating for limitation of 
function of the mouth under a different diagnostic code would 
violate the law against pyramiding, which specifically states 
that the evaluation of the same manifestations under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that the critical element in the assignment of separate 
ratings under diagnostic codes is that none of the 
symptomatology is duplicative or overlapping).


III.  Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b) (2009).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's residuals of cyst 
removal from the right cheek are not shown to cause any 
impairment that is not already contemplated by the rating 
criteria, and the Board finds that the rating criteria 
reasonably describe 



his disability.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted 
for this claim.  


ORDER

Entitlement to an initial compensable rating under Diagnostic 
Code 7800 for residuals of cyst removal from the right cheek 
near the corner of the mouth is denied.  

Entitlement to an initial rating in excess of 10 percent 
under Diagnostic Code 7803 for mottling and cobblestoning of 
the right inner buccal membrane is denied. 

A separate 10 percent evaluation under Diagnostic Code 7804, 
and not higher, for a superficial scar that is painful on 
examination is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent 
under Diagnostic Code 8212 for difficulty speaking, chewing, 
swallowing, and drooling is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


